Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on 16/487222 application originally filed August 20, 2019.
Amended claims 1-15, filed August 20, 2019, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation mixed butanol composition and methanol are present in a total amount of 0.5 to 10 volume percent, and the claim also recites 0.9 to 5 volume percent which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rix et al. (US 2002/0078622) hereinafter “Rix” in view of Abba et al. (EP 3105199 B1) hereinafter “Abba”.
Regarding Claims 1-15
Rix discloses in paragraph 0028, a method of making gasoline, which includes the above process and contacting the MTBE with a fuel, to obtain gasoline.
	Rix further discloses in paragraphs 0062 and 0067, the bottom products can be used for various purposes, i.e. blended with gasoline fuel, wherein the bottom products include (Table 1A):

    PNG
    media_image1.png
    302
    511
    media_image1.png
    Greyscale

	The bottom product of Rix that was produced through the process of oligomerization has met the MTBE, sec butyl ether (MSBE), and methanol of the presently claimed invention.
	However, Rix fails to teach the bottom product comprising mixed butanols and C4-dimer, as presently claimed in the present invention.
	However, Abba discloses in paragraph 0001, utilizes various process schemes to separate various components formed during the process and the resulting mixed butanols and butene oligomers can be used as fuel blending components.

	Abba further discloses in paragraph 0014, is directed to a process for the hydration and oligomerization of mixed butenes to produce a mixed butanols and DIB product, which can be used as a superior gasoline blending additive. Abba discloses in paragraph 0016, diisobutenes include two isomers of 2,4,4-tri-methyl-1-pentene and 2,4,4-trimethyl-2-pentene and in paragraph 0017, mixed butanols include at least two of the following compounds: 1-butanol, 2-butanol, t-butanol, and isobutanol. Butanols generally have good gasoline octane blending characteristics and can be used in combination as petroleum additives with other oxygenates, such as ethanol and MTBE.  Abba further discloses in paragraph 0024, the product stream that includes mixed butanols and DIBs and can be combined with a fuel component to produce a fuel composition. The fuel component of the fuel composition can be selected from gasoline, diesel, jet fuel, aviation gasoline, heating oil, bunker oil, or combinations thereof. In certain embodiments, the resultant fuel composition will have increased RON and reduced RVP, without the presence of other chemicals that can have deleterious effects on the environment.  Abba discloses in paragraph 0027, most commercialized butene hydration processes utilize pure feeds of either 1-butene or isobutene, or mixed feeds for selective isobutene hydration. The process conditions are typically selected to maximize the yield of either 2- butanol or t-butanol. Because both 2-butanol and t-butanol are valuable oxygenates and octane enhancers for fuels, certain embodiments utilize a system that is effective for the production of 2-butanol and t-butanol
	Abba discloses in Table 1, the base gasoline composition is present in a majority of the fuel composition and has a RON of 86, MON of 81, and RVP of 9.4 at 15 vol% and is blended with MTBE, ethanol, 2-butanol, t-butanol and DIB.


    PNG
    media_image2.png
    301
    797
    media_image2.png
    Greyscale

	Through the teachings of Rix and Abba, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to oligomerize a hydrocarbon stream under azeotrope conditions, in order to produce a product stream that contain oxygenates and octane enhancers that can be further processed and/or combined with a fuel (i.e. gasoline).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771